Citation Nr: 1617535	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for onychomycosis of the feet, claimed as fungus of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1947 to June 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a June 2015 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

This appeal was previously remanded by the Board in July 2015 and December 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  As directed by the Board, the AOJ scheduled the Veteran for a VA examination as to the nature and etiology of any current skin disorder of the feet, including the diagnosed onychomycosis.  The AOJ then readjudicated the appealed issues and issued a supplemental statement of the case.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's fungus of both feet (diagnosed as onychomycosis) is not related to service.


CONCLUSION OF LAW

The criteria for service connection for onychomycosis have not been met. 
38 U.S.C.A. § 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014);     38 C.F.R. § 3.159(b) (2015).

In a June 2011 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for bilateral fungus of the feet.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014);   38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015). 

In this case, VA obtained the Veteran's available service treatment records, post-service VA treatment records, VA examination reports from October 2015 and January 2016, and the Veteran's statements.

In March 2013, the RO prepared a memorandum regarding an official finding of unavailability of the Veteran's service treatment records.  Specifically, the RO found the service treatment records were unavailable for review and that any further attempts to obtain such records would be futile.  When service records are missing, there is a heightened duty on the Board to explain its findings and conclusions. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

The Veteran was afforded VA examinations in October 2015 and January 2016. When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board has previously held in a December 2015 remand that the October 2015 VA examination was inadequate and directed the RO to obtain a new medical opinion as to the nature and etiology of the Veteran's bilateral fungus of the feet.  The January 2016 VA examination was thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The January 2016  VA examiner fully reviewed all medical evidence of record and specifically addressed the Veteran's in-service bilateral fungus of the feet, his reported medical history, diagnosis of onychomycosis during the appeal period, and lay statements.  Id.  In addition, the January 2016 VA examiner opined on the etiology of the Veteran's onychomycosis that was present during the appeal period and has since resolved.  As a result, the Board finds the January 2016 VA examination to be adequate for deciding the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was not incurred in service.  38 C.F.R. § 3.303(d).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. S 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).




Service Connection for Onychomycosis of the Feet - Analysis

The Veteran contends that the foot fungus he had during the appeals period was incurred during service.  He stated that he was diagnosed and treated for foot fungus during service, and that his foot fungus symptoms continued from the point of incurrence and treatment during service until he filed the present claim.

A November 2003 private medical treatment record indicates that the Veteran had a right foot skin infection.

In April 2011, the Veteran was diagnosed with onychomycosis and started a 12 week course of treatment.  A September 2011 VA treatment note indicates that the Veteran's onychomycosis had resolved with treatment.  The Veteran filed his initial claim for service connection in May 2011.  Based on this information, the Board finds that the Veteran had a current disability during the pendency of the present appeal.

In May 2011, the Veteran stated that he reported to sick call with feet problems, including swelling, soreness, and thick yellow pus, while stationed in Japan from 1947 to 1950.  He reported being hospitalized for this condition during service.

In a June 2011 statement, the Veteran again reported that his fungus of the feet was incurred while he was stationed in Japan.

In June 2014 and November 2015, the Veteran submitted internet articles to support his claim that the onychomycosis diagnosed in 2011 was incurred during service.  Normally, medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and to not relate to the specific facts in a given veteran's claim.  In the present case, the internet articles referenced fall into this category.  Further, while these articles highlight that skin infections were commonly incurred by service members during World War II and the long term health risks of untreated toenail fungus, they do not establish that the Veteran's onychomycosis that was diagnosed in 2011 was incurred in or related to his feet fungus and infection during service.  Moreover, the articles are not combined with an opinion of a medical professional.  Therefore, this evidence is less probative than the VA examination reports as to the issue of whether the Veteran's onychomycosis diagnosed in 2011 was incurred in or related to service.

The Veteran also submitted a copy of a prior Board decision. However, it does not provide persuasive support for the claim.  Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, as different evidence in the case of another veteran may have resulted in the grant of service connection, the prior Board decision does not compel the conclusion that the facts in this case warrant an award of service connection.  None of this evidence is specific to this Veteran.  Therefore, while the Board has considered the prior Board decision, it is not binding and does not control the outcome of this appeal; rather, the facts of this particular case are determinative.

In June 2015, the Veteran was afforded a Board Videoconference hearing.  He stated that while in service he noticed that pus was coming between his toes, and his toes looked infected.  He stated that he went to sick call and spent one night in the Kobe Base Army hospital.  The Veteran reported that he managed his foot fungus for years after service by changing socks every day, keeping his feet dry, using foot powder, and using over the counter medications.  He stated that he likely contracted the fungus of the feet from the communal showers he used during service, and had no jobs or other environments after service that likely caused him to contract fungus of the feet.  The Veteran testified that he was in current pain and couldn't wear a tight shoe.  He also stated that his big toes are very sensitive in the nail area.  He stated that his foot fungus was continual and unrelenting since service.

In June 2015, the Veteran stated that he contracted foot fungus while serving in Japan that was a chronic problem for more than 60 years.  He stated that "a cure for t[h]is fungus was never in sight, only manage and control." 

In October 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral fungus of the feet, including onychomycosis.  The VA examiner stated that there was no evidence of onychomycosis of the bilateral feet upon examination.  She opined that "it would be mere speculation to say that the Veteran was originally diagnosed with a fungal infection to the bilateral feet while in service since there is a lack of objective data."  She noted that there were no objective findings upon examination to support any suggestions of a long term disability.  She also noted that the Veteran's medical treatment records indicate that he was treated for foot conditions in 2003, 2005, and 2008, with no mention of current indications of onychomycosis.  The Board notes that this VA examination was deemed inadequate in the December 2015 Board remand.

In January 2016, the Veteran was afforded a new VA examination to determine the nature and etiology of his bilateral fungus of the feet, including the onychomycosis diagnosed in 2011.  The VA examiner reported that the Veteran stated that he was admitted to the hospital during service for a foot infection that he was told was fungal, the condition has never left, and he learned to manage it.  The VA examination report reflected that the Veteran described the infection during service as pus coming between his toes.  The VA examiner noted that the Veteran currently had "thickened, yellowish discoloration to all toenails at bilateral feet."  The VA examiner opined that the Veteran's current onychomycosis of the feet is less likely as not due to or incurred in service, as there is no medical evidence of this condition in service other than his statement today.  The VA examiner stated that if this were a persistent problem since service, she would expect there to be more continuity of care since service, but that the first diagnosis of a fungal infection of the feet was in 2011, over 30 years since leaving service.  She further opined that, based on this lack of a showing of continuity of care since service, the Veteran's onychomycosis is more likely due to age-related changes.  She stated that older people are at an increased risk of nail alterations.  Finally, the VA examiner stated that the Veteran's description of pus coming out from between his toes is not consistent with a description of onychomycosis.  The Board finds this VA examination to be both adequate and highly probative.  The January 2016 VA examiner considered the Veteran's medical treatment records, solicited history regarding the Veteran's in-service bilateral infection and fungus of the feet, presumed his statements regarding his in-service skin problems of the feet to be true, gave an opinion of the nature and etiology of the onychomycosis diagnosed in 2011, and provided a rationale for her opinion. 

The Board has considered the Veteran's lay statements with respect to medical nexus and continuous symptomatology.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to consideration of the Veteran's statements of a medical nexus, while laypersons may be competent to opine as to the etiology of a medical disorder in certain circumstances, see Layno, 6 Vet. App. at 470, the probative value of the Veteran's general lay assertions of a medical nexus is outweighed by the specific, reasoned conclusions of the trained health care professional who conducted the January 2016 VA examination.  The weight of the competent evidence is thus against a nexus relationship between the bilateral onychomycosis diagnosed in 2011, that subsequently resolved, and service.

The Veteran claims that his bilateral onychomycosis, diagnosed in 2011, was incurred during service.  Post-service medical evidence does not reflect complaints or treatment related to the right foot until 2011, more than 50 years after discharge.  While not dispositive, the Board has considered the multi-year gap between discharge from active duty service (1950) and initial diagnosis of onychomycosis in 2011.  Further, the VA examiner noted that the disability the Veteran was claiming service connection for was not consistent with his description of skin problems during service.  Again, the most probative evidence on file establishes that there is lack of a nexus between service and any current skin problems.  See 2016 VA examination report.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for onychomycosis of the feet, claimed as fungus of both feet.  The benefit-of-the-doubt doctrine is therefore not for application, and the appeal is denied.


ORDER

Entitlement to service connection for onychomycosis of the feet, claimed as fungus of both feet, is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


